Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 1 of 13




                           B
Case 1:21-cv-11187-FDS Document
                           1    1-2 Filed 07/21/21 Page 2 of 13




                                         6/4/2021    JP
Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 3 of 13
Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 4 of 13
Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 5 of 13
Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 6 of 13
Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 7 of 13
Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 8 of 13
Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 9 of 13
Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 10 of 13
Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 11 of 13
Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 12 of 13
Case 1:21-cv-11187-FDS Document 1-2 Filed 07/21/21 Page 13 of 13
